Exhibit 10.1

 

Award Number: XXX    Date of Grant:                                 

Restricted Stock Award

granted by

KVH Industries, Inc.

(hereinafter called the “Company”)

to

Employee Name

(hereinafter called the “Stockholder”)

under the

2006 Stock Incentive Plan

This Restricted Stock Award is and shall be subject in every respect to the
provisions of the Company’s 2006 Stock Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference and made a part
hereof. The holder of this Award (the “Stockholder”) hereby accepts the Award
subject to all the terms and provisions of the Plan and agrees that (a) in the
event of any conflict between the terms hereof and those of the Plan, the latter
shall prevail, and (b) all decisions under and interpretations of the Plan by
the Company’s Board of Directors or its Compensation Committee (the “Committee”)
shall be final, binding and conclusive upon the Stockholder and his or her heirs
and legal representatives.

The Stockholder is hereby granted a Restricted Stock Award consisting of shares
(the “Shares”) of the Company’s common stock, $.01 par value per share (“Common
Stock”), on the terms and conditions set forth in the “Notice of Grant of Award
and Award Agreement” attached hereto and identified by the Award Number set
forth above (which agreement, together with this agreement, are hereinafter
collectively referred to as the “Agreement”), the provisions of which are
incorporated herein by reference. The Notice of Grant sets forth (a) the number
of Shares granted pursuant to this Award, (b) the vesting schedule of the
Shares, and (c) certain other terms and conditions applicable to this Award.

1. Termination of Employment or Provision of Services; Forfeiture of Unvested
Shares. Vesting shall cease, and all unvested Shares shall automatically be
deemed forfeited to the Company, upon termination of the Stockholder’s
employment with, or provision of services to, the Company for any reason.



--------------------------------------------------------------------------------

2. Restrictions. The Shares may not be sold, assigned, transferred by gift or
otherwise, pledged, hypothecated, or otherwise disposed of, by operation of law
or otherwise, and shall be subject to forfeiture in accordance with the
provisions of Section 1 above, until Stockholder becomes vested in the Shares.
Upon vesting, the restrictions in this Section 2 shall lapse, the Shares shall
no longer be subject to forfeiture, and Stockholder may transfer the Shares in
accordance with the Securities Act of 1933 and other applicable securities laws.

3. Enforcement of Restrictions. To enforce the restrictions set forth in
Section 3, the Shares may be held in electronic form in an account by the
Company’s transfer agent or other designee until the restrictions set forth in
Section 2 have lapsed with respect to such Shares, or until this Agreement no
longer is in effect. In the event the Company elects not to hold the shares in
electronic form, the Shares may be evidenced in such manner as the Company shall
determine, including, but not limited to, the issuance of share certificates in
the name of Stockholder. In such case, Stockholder appoints the Secretary of the
Company, or any other person designated by the Company, as escrow agent and
attorney-in-fact to assign and transfer to the Company any Shares forfeited by
Stockholder pursuant to Section 1 above, and upon execution of the Notice of
Grant, any stock certificate(s) representing the Shares, together with a stock
assignment duly endorsed in blank, shall be held in escrow by the Company and as
the Shares vest, upon the written request of the Stockholder, the Company shall
provide the Stockholder with a stock certificate representing the vested Shares.
The stock assignment and any stock certificates shall be held by the Company
until the restrictions set forth in Section 2 have lapsed with respect to the
Shares, or until this Agreement is no longer in effect.

4. Effect of Prohibited Transfer. If any transfer of any of the Shares is made
or attempted to be made contrary to the terms of this Agreement, the Company
shall have the right to acquire for its own account, without the payment of any
consideration therefor, such Shares from the owner thereof or his transferee, at
any time before or after such prohibited transfer. In addition to any other
legal or equitable remedies it may have, the Company may enforce its rights to
specific performance to the extent permitted by law and may exercise such other
equitable remedies then available to it. The Company may refuse for any purpose
to recognize any transferee who receives shares contrary to the provisions of
this Agreement as a stockholder of the Company and may retain and/or recover all
dividends on such shares that were paid or payable subsequent to the date on
which the prohibited transfer was made or attempted.

5. Voting. The Shares shall be registered on the Company’s books in the
Stockholder’s name as of the date of acceptance of this Award by Stockholder as
evidenced by the Stockholder’s execution of the Notice of Grant (the “Date of
Acceptance”). During the vesting period described in the Notice of Grant, the
Stockholder shall be entitled to all rights of a stockholder of the Company,
including the right to vote the Shares and receive dividends and/or
distributions on the Shares.

6. No Right to Continued Employment or Service. This Agreement shall not confer
on the Stockholder any right with respect to the continuation of employment or
service by the Company or limit in any way the right of the Company to terminate
the Stockholder’s employment or service.



--------------------------------------------------------------------------------

7. Lock-Up Agreement. The Stockholder agrees to be bound by the Lock-Up
Agreement provisions set forth at Section 15(d) of the Plan.

8. Tax Consequences. Set forth below is a brief summary as of the date of grant
of certain United States federal income tax consequences of the award of the
Shares. THIS SUMMARY DOES NOT ADDRESS EMPLOYMENT, SPECIFIC STATE, LOCAL OR
FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO STOCKHOLDER. STOCKHOLDER
UNDERSTANDS THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.

Unless Stockholder makes a Section 83(b) election as described below,
Stockholder shall recognize ordinary income at the time or times the Shares are
released from the restrictions in Section 2, in an amount equal to the Fair
Market Value (as defined in the Plan) of the Shares on such date(s) less the
amount paid, if any, for such Shares, and the Company shall be required to
collect all applicable withholding taxes with respect to such income.

9. Tax Withholding Obligations. The Company’s obligation to deliver Shares shall
be subject to the Stockholder’s satisfaction of any applicable federal, state
and local income and employment tax withholding requirements and the terms and
conditions set forth in Section 10 of the Plan. Except as set forth below,
Stockholder shall pay such withholdings to the Company in cash by opening and
maintaining a stock plan account with E*TRADE Securities (or such other broker
as may be designated by the Company) and irrevocably electing the
“Sell-to-Cover” tax payment method pursuant to which Stockholder irrevocably
directs E*TRADE Securities or such other broker to, on each vesting date (the
“Tax Date”), automatically place a market order to sell enough shares from the
vesting period to cover compensation taxes, commissions, and fees as determined
by the broker in its sole discretion. Stockholder understands and agrees that
E*TRADE Securities or such other broker shall transfer the compensation tax to
the Company, and the released shares will be deposited in Stockholder’s stock
plan account and be available for sale once the sale and tax-payment
transactions settle. Stockholder accepts the E*TRADE Securities “Terms &
Conditions” for use of this tax payment type and agrees to confirm such
acceptance electronically by logging in and checking the appropriate box on
Stockholder’s electronic stock plan account accessible via the Internet.
Election of the Sell-to-Cover tax payment method will be subject to the
following restrictions:

 

  (i) All elections once made shall be irrevocable with respect to the entire
Award.

 

  (ii) If Stockholder is an officer or director of the Company within the
meaning of Section 16 of the 1934 Act (“Section 16”), Stockholder must satisfy
the requirements of such Section 16 and any applicable rules thereunder with
respect to the use of stock to satisfy such tax withholding obligation.

Notwithstanding the foregoing, if the Stockholder files a Section 83(b)
election, then, upon the Date of Acceptance, the Stockholder shall provide a
copy of such filed Section 83(b) election to the Company together with cash
payment of all applicable tax withholdings as determined by E*TRADE Securities
or another broker designated by the Company.



--------------------------------------------------------------------------------

10. Section 83(b) Election. Stockholder hereby acknowledges that he/she has been
informed that he/she may file with the Internal Revenue Service, within 30 days
of the Date of Grant, an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended, to be taxed as of the Date of Grant on the
amount by which the Fair Market Value (as defined in the Plan) of the Shares as
of such date exceeds the price paid for such Shares, if any.

IF STOCKHOLDER CHOOSES TO FILE AN ELECTION UNDER SECTION 83(b) OF THE CODE,
STOCKHOLDER ACKNOWLEDGES THAT IT IS STOCKHOLDER’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE.

BY SIGNING THIS AGREEMENT, STOCKHOLDER REPRESENTS THAT HE/SHE HAS BEEN ADVISED
TO CONSULT WITH HIS/HER OWN TAX ADVISORS ABOUT THE FEDERAL, STATE, LOCAL AND
FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THAT STOCKHOLDER IS NOT RELYING ON ANY STATEMENTS OR REPRESENTATIONS OF THE
COMPANY OR ANY OF ITS AGENTS. STOCKHOLDER UNDERSTANDS AND AGREES THAT THE
STOCKHOLDER (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY
THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

11. Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, KVH Industries, Inc., 50 Enterprise Center, Middletown, RI 02842,
Attention: President, or such other address as the Company may hereafter
designate.

Any notice to be given to the Stockholder hereunder shall be deemed sufficient
if addressed to and delivered in person to the Stockholder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Stockholder at such address.

***

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth in the cover page “Notice of Grant of Award and Award Agreement”.

 

KVH INDUSTRIES, INC.

 

Martin Kits van Heyningen

President and CEO